Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 7/19/2021.
2. 	Claims 1-28 are pending in the case. 
3.	Claims 1 and 15 are independent claims. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario Apreotesi on 8/10/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A vehicle system, comprising:
a human machine interface (HMI) for a vehicle that accepts inputs from a user; and
a controller circuit communicatively coupled to the HMI, the controller circuit configured to:

before receiving a second input from the user via the HMI, anticipate a potential second input from the user via the HMI, the potential second input being a selectable option related to the selected function;
determine one or more potential system failures related to the selected function based on 
determine, based on crowd sourced data a probability that an input sequence comprising the first input from the user and the potential second input from the user impacts a performance of  is above a predetermined threshold[[,]] 
when [[if]] the probability that the input sequence impacts [[to]] the performance of is above the predetermined threshold the one or more potential system failures 

4. 	(Currently Amended) The vehicle system of claim 1, wherein the controller circuit is further configured to process 

5. 	(Currently Amended) The vehicle system of claim 1, wherein the controller circuit is further configured to preload a memory of the vehicle system with data related to a potential third input, the potential third input being another selectable option related to the selected function and exceeding a predetermined threshold.


7. 	(Currently Amended) The vehicle system of claim 5, wherein the potential third input is based on additional crowd sourced data collected from an identical system installed in other vehicles.

8. 	(Currently Amended) The vehicle system of claim 1, wherein the controller circuit is further configured to learn the one or more potential system failures based on a user input history.

9. 	(Currently Amended) The vehicle system of claim 1, wherein the controller circuit is further configured to learn the one or more potential system failures based on the crowd sourced data collected from an identical system installed in other vehicles.

10. 	(Currently Amended) The vehicle system of claim 1, wherein the controller circuit is further configured to download data indicative of the one or more potential system failures.

11. 	(Currently Amended) The vehicle system of claim 1, wherein the controller circuit is further configured to classify the one or more potential system failures by a severity rating.


14. 	(Currently Amended) The vehicle system of claim 1, wherein the crowd sourced data 


15. 	(Currently Amended) A method of operating a vehicle system, comprising:
receiving, with a controller circuit communicatively coupled to the HMI, a first input from a user via a human machine interface (HMI) for a vehicle, the first input being a selected function of the vehicle;
before receiving a second input from the user via the HMI, anticipating, with the controller circuit, a potential second input from the user via the HMI, the potential second input being a selectable option related to the selected function;
determining, with the controller circuit, one or more potential system failures related to the selected function based on 
determining, with the controller circuit and based on crowd sourced data a probability that an input sequence comprising the first input from the user and the potential second input from the user impacts a performance of  is above a predetermined threshold[[,]] 
when [[if]] the probability that the input sequence impacts [[to]] the performance of is above the predetermined threshold the one or more potential system failures 

19. 	(Currently Amended) The method of claim 15, the method further comprising preloading, with the controller circuit, a memory of the vehicle system with data related to a potential third input, the potential third input being another selectable option related to the selected function and exceeding a predetermined threshold.


21. 	(Currently Amended) The method of claim 19, wherein the potential third input is based on additional crowd sourced data collected from an identical system installed in other vehicles.

22. 	(Currently Amended) The method of claim 15, the method further comprising learning, with the controller circuit, the one or more potential system failures based on a user input history.

23. 	(Currently Amended) The method of claim 15, the method further comprising learning, with the controller circuit, the one or more potential system failures based on the crowd sourced data collected from an identical system installed in other vehicles.

24. 	(Currently Amended) The method of claim 15, the method further comprising downloading, with the controller circuit, data indicative of the one or more potential system failures.

25. 	(Currently Amended) The method of claim 15, the method further comprising classifying, with the controller circuit, the one or more potential system failures by a severity rating.

28. 	(Currently Amended) The method of claim 15, wherein the crowd sourced data 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior art fails to teach, suggest or render obvious enacting a countermeasure to avoid a potential system failure when a probability that an input sequence comprising the first input from the user and the potential second input from the user impacts a performance of the selected function of the vehicle is above a predetermined threshold in combination with the other limitations recited. 

in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1-28, in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145